Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Alfred Abdo, Jr., appeals from the district court’s orders: (1) permanently enjoining him from — among other things— giving tax advice, preparing income tax returns for others, and promoting abusive tax schemes; and (2) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Abdo v. Internal Revenue Serv., No. CA-01-98-1 (M.D.N.C. Nov. 8 & Nov. 27, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.